Holmes, J.,
dissenting.
I respectfully dissent. I continue to adhere to my posi*468tion, articulated in my dissent in Leichtamer v. American Motors Corp. (1981), 67 Ohio St. 2d 456, 477, that a manufacturer may not be held liable for the defective design of a product in the absence of a showing that the manufacturer was negligent in the design of the product,6 Nevertheless, in my opinion, there is no basis for imposing liability here, regardless of what standard is applied.
It is uncontroverted that the press that injured the appellant was fitted with hold-back guards which were designed to assure that the operator’s hands and arms were out of the die area when the ram descended. The manufacturer produced this type of press with variable points of operation. The press could be obtained with two hand surface operating buttons, or a foot operable model which comes supplied with hand and arm hold-back guards. The employing company here selected the latter type of equipment. The appellant was instructed in the proper use of the guards and repeatedly warned not to place her hands in the press area without using the hold-back guards, yet appellant was injured when she put her hands in the press without using the guards. Had appellant followed the instructions and warnings, this unfortunate accident would not have occurred.
In my view, reasonable minds could come to but one conclusion: the press was not in a defective condition. Where a press, such as the one here, is equipped with safety devices which are sufficient to protect the operator — if used — and the operator is informed about the devices, I would hold that as a matter of law the press is not defective.
The majority opinion would render the manufacturer of any machinery absolutely liable for any and all injuries received by the user however careful the company may be in the design of the product and however careless the individual might be in the use thereof. This should not be the law.
Accordingly, I would affirm the judgment of the Court of Appeals.
Sweeney and Krupansky, JJ., concur in the foregoing dissenting opinion.

 Clearly, under negligence principles, this court’s holding in Temple v. Wean United, Inc. (1977), 50 Ohio St. 2d 317, would preclude finding the appellee liable.